Exhibit 10.1
CASH AMERICA INTERNATIONAL, INC.
SEVERANCE PAY PLAN FOR EXECUTIVES
(A part of the Cash America International, Inc. Group Benefit Plan)
1. INTRODUCTION
     (a) Overview. As an Eligible Employee who incurs an Eligible Termination
(both defined below), you may be entitled to severance pay and benefits,
generally in an amount and form, at such times, and subject to the terms,
described in this document.
     (b) Effective Date. This Cash America International, Inc. Severance Pay
Plan for Executives (this “Plan”), a benefit provided under the Cash America
International, Inc. Group Benefit Plan (the “Welfare Plan”), is effective as of
January 1, 2009.
     (c) Participating Companies. The Plan generally provides severance benefits
for the eligible executives of Cash America International, Inc. (“Cash America”)
and its affiliates that Cash America designates as participating companies
herein (referred to collectively in this document as the “Company”).
     (d) Purpose; Controlling Document. This document, along with the Welfare
Plan, serves as the plan document and summary plan description for this Plan.
This Plan replaces and supersedes with respect to Eligible Employees any other
severance policy or severance plan in which an Eligible Employee might otherwise
be entitled to participate. All such other severance policies or severance plans
(if any) are hereby terminated with respect to Eligible Employees, except to the
extent that an Eligible Employee and the Company have entered into an individual
severance agreement.
2. ELIGIBILITY
     (a) General Requirements. You will be an “Eligible Employee” who may be
eligible to receive severance benefits under this Plan if:

  •   You are an active full-time salaried executive of the Company who has the
title of “Vice President” or above and who has at least 1 year of employment
with the Company, and     •   You do not fall within one of the categories
described in subsection (b) below.

     (b) Excluded Individuals. The following individuals will not be Eligible
Employees and are not eligible to participate in this Plan:

  •   Part-Time or Temporary Employees – individuals who provide services to the
Company and who the Company classifies under its customary worker classification
procedures as part-time or temporary employees.     •   Employees With Less Than
1 Year of Employment – individuals who have been employed continuously by the
Company for less than 1 year since their day of hire (or last day of rehire).  
  •   Employees With Written Employment Agreements – individuals who have
written employment agreements with the Company that provide for severance
benefits, except such agreements that merely reference the Company’s general
severance policy for such benefits.     •   Union Employees – individuals who
are covered under a collective bargaining agreement between a union and the
Company, if benefits were the subject of good faith



 



--------------------------------------------------------------------------------



 



      bargaining, except to the extent that the collective bargaining agreement
requires participation in this Plan.

  •   Foreign Employees – individuals who are non-resident aliens and receive no
U.S. source income.     •   Non-Employee Service Providers – individuals who
provide services to the Company and who the Company does not classify under its
customary worker classification procedures as employees, even if the individuals
are common law employees, including, but not limited to, independent
contractors, contractor’s employees and leased employees.     •   Individuals on
Indefinite Unpaid Leaves of Absence – individuals who are absent from work on
indefinite unpaid leaves of absence, except to the extent eligibility is
required by applicable law.

     (c) Eligible Termination. If you are an Eligible Employee, you will incur
an “Eligible Termination,” and therefore may be eligible to receive benefits
under this Plan, if your employment is involuntarily terminated by the Company
due to restructuring or job elimination by the Company or due to other
circumstances that the Company finds warrant providing severance pay and/or
benefits. The Company retains the authority in all cases to determine whether or
not a termination is an “Eligible Termination” for purposes of this Plan; but,
as a guideline, an “Eligible Termination” does not typically include any of the
following:

  •   Your termination for Cause. For purposes hereof, “Cause” means termination
of your employment due to (i) what the Company determines in its sole discretion
to be fraud, malfeasance, negligence, dishonesty, or willful misconduct with
respect to the Company; (ii) refusal or repeated failure to follow the
established reasonable and lawful policies of the Company applicable to persons
in your same or similar position; (iii) conviction of a felony; or (iv) your
inadequate performance as determined by the sole discretion of the Company;    
•   Your automatic termination due to your disability or any other leave of
absence from which you failed to return;     •   Your death;     •   Your
voluntary termination, including retirement; or     •   The sale of some or all
of the stock or assets of the Company that results in, or is related to, your
termination of employment either if (i) you are offered a position with a
successor company (either the buyer or a company related to the buyer),
regardless of whether you accept or reject the offer, or (ii) you are not
offered employment with such a successor company because you fail any
pre-employment screening or testing (including, but not limited to, drug
testing).

     Your “Last Day Worked” will be the day your active employment ends due to
your Eligible Termination.

2



--------------------------------------------------------------------------------



 



3. SEVERANCE PAY AND BENEFITS
     (a) Determination of Base Amount. As an Eligible Employee who incurs an
Eligible Termination, you may be eligible for a certain amount of severance pay
and benefits. In order to receive the pay and benefits (if any) described below,
you must first sign a Release (as described in Section 4 below). The following
general guidelines for severance pay and benefits will be used to determine
benefits available under the Plan, but in all cases, the Company will have
complete discretionary authority to award greater or lesser amounts of severance
pay and/or benefits, including no severance pay and/or benefits. The Company
will communicate to you the level of benefits, if any, you will be offered under
the Plan before you sign your Release. Under these guidelines, the following
amounts may apply:
     (i) Vacation Pay. A cash payment equal to the value of any accrued but
unused vacation and paid time off (PTO) days that you have earned and for which
you have been credited through your Last Day Worked. Value shall be measured
based on your base salary or wage level in effect as of your Last Day Worked.
This amount will be paid to you in a single lump sum on the 30th day after your
date of separation from service (as defined below) consistent with the Company’s
vacation/PTO policy.
     (ii) Severance Pay.
     (A) Amount. Subject to coordination described in section 3(b) below,
following your Last Day Worked, the number of months of base salary paid as
severance will be determined based on your position and completed Years of
Employment, applied to the following chart:

                      Position Years of   Vice President   Senior Vice  
Executive Vice     Employment   (VP)   President (SVP)   President (EVP)  
President
1 but less than 5
  4 months*   6 months   9 months   12 months
5 but less than 10
  6 months   9 months   12 months   18 months
10 or more
  9 months   12 months   18 months   24 months

 

*   Participants who are VP’s as of their Last Day Worked and who were hired as,
or promoted to, VP prior to January 1, 2009, will receive 6 months of severance
pay.

For this purpose, “Years of Employment” means the number of full 12-month
periods of continuous employment you have worked as a full-time, regular
employee with the Company beginning on your most recent date of hire or rehire
with the Company (and, to the extent determined by the Plan Administrator, in
its sole discretion, with predecessor employers acquired by the Company). The
rate of severance pay will be calculated by using your base weekly salary or
wage level in effect as of your Last Day Worked. For employees not eligible for
benefits under the Plan, the Company may determine, in its sole discretion, to
pay some or no severance pay.
     (B) Payment. Such amount of severance pay shall be paid in substantially
equal installments as salary continuation for the period specified above,
beginning upon the date of your separation from service (your “Severance
Period”). Such installment payments shall be paid in accordance with the
Company’s regular payroll procedures for other similarly-situated active
employees. Notwithstanding the foregoing, any payment of

3



--------------------------------------------------------------------------------



 



severance pay shall be delayed until after the expiration of the revocation
period required for an effective age-based release (see section 4 below), and
any amount of severance pay otherwise due before the end of such revocation
period shall be paid upon the day after the end of such period in a single
lump-sum payment. In no event shall the first payment be made more than 74 days
following your Eligible Termination. Each payment shall be considered a separate
payment for purposes of Section 409A of the Internal Revenue Code of 1986
(“Section 409A”).
     (iii) Welfare Benefits.
     (A) Medical Benefits. Upon an Eligible Termination, your group medical,
dental, and vision benefits under the Company’s group health plan(s) will end as
of your Last Day Worked. If you elect to continue health coverage under the
group health plan continuation coverage provisions of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), then, while such coverage is in effect
through your Severance Period, the Company will reimburse you for the portion of
the premium for group health plan coverage that is in excess of what
similarly-situated active employees would pay for similar coverage under the
Company’s plans during that period. The amount of each month’s reduced premium
shall be considered a separate payment for purposes of Section 409A. To the
extent the continued subsidized coverage provided to you is treated as
discriminatory in favor of a highly compensated individual under Section 105(h)
of the Internal Revenue Code, the Company will report the amount of the
reimbursement as taxable income on your Form W-2.
     (B) Other Welfare Benefits. Other group welfare benefits (e.g., life,
accidental death and dismemberment, and disability insurance) will end as of
your Last Day Worked, but some of the insurance policies may allow you to elect
to convert coverage to an individual policy.
     (iv) Section 409A Compliance.
     (A) Generally. The Company intends the severance pay and benefits described
above to be exempt from Section 409A under the short-term deferral exception in
Treasury Regulation Section 1.409A-1(b)(4) and/or the separation pay exception
in Treasury Regulation Section 1.409A-1(b)(9)(iii) and (v), and such provisions
shall be interpreted accordingly. To the extent that such exemptions do not
apply, this Plan is intended to satisfy Section 409A and shall be interpreted
accordingly. Notwithstanding anything in this Plan or the Company’s other plans
to the contrary, (i) any taxable reimbursement made under any of these plans
will be made on or before the last day of the calendar year following the
calendar year in which the expense to be reimbursed was incurred, (ii) the
amount of such reimbursements during any calendar year shall not affect the
benefits provided in any other calendar year, except as permitted under
Section 409A, and (iii) taxable continued benefits are not subject to
liquidation or exchange for any other benefits.
     (B) Separation from Service. For purposes of this Plan, the term
“separation from service” means separation from service as defined in
Section 409A.
     (C) 6-Month Delay in Certain Cases. Notwithstanding anything in Section
3(a)(i), (ii) and (iii) to the contrary, to the extent any payments made under
Section 3(a)(i), (ii) and (iii) of this Plan are not exempt from Section 409A
and the Eligible Employee is a specified employee (within the meaning of
Section 409A) on the date of separation from service, the payments described in
Sections 3(a)(i) (ii) and (iii) shall be delayed until 6 months after the date
of Eligible Employee’s separation from service, and any payments that would
otherwise be payable during such 6-month period shall be accumulated without
interest and paid in a lump sum on the 6-month anniversary of the date of
Eligible Employee’s separation from service.

4



--------------------------------------------------------------------------------



 



     (b) Coordination of Severance Pay with Various Benefits. The amount of any
severance pay and/or benefits payable will be reduced on a dollar-for-dollar
basis by any severance, separation or termination pay or benefits that the
Company pays or is required to pay to you through insurance or otherwise under
any plan or contract of the Company or under any federal or state law. The
provisions in subsections (i) and (ii) below are illustrative only:
     (i) Withholding. The Company will withhold from severance pay any amounts
required to be withheld pursuant to applicable federal, state or local law; any
applicable insurance premiums; and any other amounts authorized or required by
Company policy including, but not limited to, withholding for garnishments,
judgments or other court orders.
     (ii) WARN Benefits. The Worker Adjustment and Retraining Notification Act
and similar state laws (collectively, “WARN”) generally require employers to
provide certain pay and benefits to employees in the event that required
notification procedures are not followed in advance of a plant closing or mass
layoff. If the Company incurs any such liability under WARN with respect to your
termination, the amount of severance pay and benefits otherwise payable to you
under this Plan will be reduced by the Company’s legally-required payments and
benefits provided to you.
4. GENERAL RELEASE
     As a condition to your receiving any severance pay or continued benefits
(as described above)  , you must sign a written release agreement (“Release”)
containing any terms specified by the Company for (i) your release of the
Company and its affiliates from all claims arising from your employment or
termination, (ii) your non-revocation of that release during the 7-day period
applicable to age-based claims, and (iii) your promise to comply with specified
confidentiality, noncompetition and/or nonsolicitation provisions. The Company
may terminate your eligibility for severance pay and benefits if you fail to
sign, or follow the terms of, this Release. You must sign the Release after your
Last Day Worked and within the time period specified by the Company in order to
be eligible for any benefits under this Plan.
5. ADMINISTRATION
     (a) Interpretation. The Plan Administrator (as defined in Section 6(c)(ii)
below) (the “Plan Administrator”) has the exclusive authority and discretion to
interpret this Plan with respect to any question arising under this Plan,
including eligibility for benefits and the amount, term, form, timing and
duration of benefits. Any variation in the amount, form or terms of an
individual’s benefits from the severance pay described herein will be construed
as a plan amendment affecting only that individual. The interpretations,
decisions and determinations of the Plan Administrator are conclusive and
binding on the Company and all of its employees, including the applicable
Eligible Employees.
     (b) Rights. This Plan does not create any vested rights in any individual.
In addition, this Plan does not affect the right of the Company to conduct its
business affairs, including laying off or terminating the employment of any
employee.
     (c) Amendment and Termination. The Company reserves the right to amend or
terminate (in whole or in part) this Plan and the Welfare Plan at any time.
6. SUPPLEMENTAL INFORMATION

  (a)   Severance Pay Claims.

(i) Claims. If you do not receive severance pay or if you disagree with the
amount or length of payments, you may file a claim in writing with the Plan
Administrator. A response to your claim will be provided to you within 90 days
(180 days if you are notified of an extension). If your claim is denied, the
Plan Administrator will provide written notice to you setting forth the specific
reasons for denial and the provisions in this Plan or other documents used to
arrive at the decision.

5



--------------------------------------------------------------------------------



 



(ii) Appeals. You may appeal any denial of benefits, and you may review
pertinent Plan documents to help you prepare for the appeal. Your appeal must be
filed with the Plan Administrator in writing within 60 days after you receive
written notice of denial of your claim. The Plan Administrator then will
consider your appeal and will notify you of its decision within 60 days
(120 days if you are notified of an extension) after the filing of your appeal
for review. If the Plan Administrator’s decision is unfavorable, the
notification you receive will explain the reasons for the denial and the
provisions in this Plan or other documents used to arrive at the decision.
     (b) Your Rights Under ERISA. As a participant in this Plan, you are
entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). ERISA provides that all Plan
participants will be entitled to:
(i) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all Plan documents and copies of all
documents filed by this Plan with the U.S. Department of Labor, such as detailed
annual reports.
(ii) Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. For example, you may request a current list
of participating companies under this Plan. The Plan Administrator may make a
reasonable charge for the copies.
(iii) Receive a summary of this Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant under this Plan
with a copy of this summary annual report.
     In addition to creating rights for Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate this Plan, called “fiduciaries” of this Plan, have
a duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries. No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way solely in order to prevent
you from obtaining a benefit or exercising your rights under ERISA.
     If your claim for a benefit is denied, in whole or in part, you must
receive a written explanation of the reason for the denial. You have the right
to have this Plan review and reconsider your claim. Under ERISA, there are steps
you can take to enforce the above rights. For instance, if you request materials
from this Plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court (although the court may refuse to consider your claim if you have not
completed the Plan’s appeals process as described above). If you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor. If you have any questions about this Plan, you
should contact the Plan Administrator. You should contact the nearest Area
Office of the U.S. Employee Benefits Security Administration, Department of
Labor, if you have any questions about this document or about your rights under
ERISA.
     (c) General Information.

  (i)   Name, Address, and Telephone Number of the Plan Sponsor:

Cash America International, Inc.
1600 West 7th Street, Inc.
Fort Worth, TX 76102

6



--------------------------------------------------------------------------------



 



  (ii)   Name, Address, and Telephone Number of the Plan Administrator: Senior
Human Resources Officer

Cash America International, Inc.
1600 West 7th Street, Inc.
Fort Worth, TX 76102

  (iii)   Plan Name: The Cash America International, Inc. Severance Pay Plan for
Executives (as described herein) is a benefit provided under, and a part of, the
Cash America International, Inc. Group Benefit Plan.     (iv)   Type of Plan:
The Cash America International, Inc. Severance Pay Plan for Executives provides
severance benefits, and the remainder of the Welfare Plan provides other welfare
benefits.     (v)   Plan Number Assigned to this Plan: 501     (vi)   Plan Year:
January 1 – December 31     (vii)   Type of Administration: Self-Administration
    (viii)   Employer Identification Number of Plan Sponsor: 75-2018239     (ix)
  Agent for Legal Process: Legal process regarding any matter related to this
Plan may be served on the General Counsel at the address listed above.     (x)  
Funding Medium: Benefits are payable solely from the general assets of the
Company.

              December 31, 2008   CASH AMERICA INTERNATIONAL, INC.    
 
           
 
  BY:   /s/ Daniel R. Feehan
 
   
 
           
 
  TITLE:   Chief Executive Officer    

7